Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 20, 2021

                                      No. 04-21-00433-CV

                                  Patricia Brown EDWARDS,
                                            Appellant

                                                v.

                                    Mayra Brown BURTON,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI16821
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
       On December 16, 2021, this court received appellant’s brief. The brief violates the Texas
Rules of Appellate Procedure in that it:

       1.  does not provide a complete list of all parties and counsel, see TEX. R. APP. P. 38.1(a);
       2.  does not contain a table of contents, see TEX. R. APP. P. 38.1(b);
       3.  does not contain an index of authorities, see TEX. R. APP. P. 38.1(c);
       4.  does not contain a statement of the case, see TEX. R. APP. P. 38.1(d);
       5.  does not contain issues presented, see TEX. R. APP. P. 38.1(f);
       6.  does not contain a statement of facts, see TEX. R. APP. P. 38.1(g);
       7.  does not contain any citations to the record, see TEX. R. APP. P. 38.1(g), (i);
       8.  does not contain a summary of the argument, see TEX. R. APP. P. 38.1(h);
       9.  does not contain clear and concise argument with citations to legal authority, see TEX.
           R. APP. P. 38.1(i);
       10. does not contain a short conclusion clearly stating the nature of the relief sought,
           see TEX. R. APP. P. 38.1(j);
       11. does not contain an appendix including the necessary contents required by the Rules,
           see TEX. R. APP. P. 38.1(k);
       12. does not comply with the form requirements for briefs, see TEX. R. APP. P. 9.4; and
       13. does not certify proof of service, see TEX. R. APP. P. 9.5(d)–(e).
       It is therefore ORDERED that the brief filed by the appellant is STRICKEN from our
record. It is FURTHER ORDERED that appellant file an amended brief in compliance with the
Texas Rules of Appellate Procedure no later than January 19, 2022 or this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.




                                               _________________________________
                                               Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2021.



                                               ___________________________________
                                               MICHAEL A. CRUZ, Clerk of Court